Title: From Thomas Jefferson to Robert Lawson, 25 February 1781
From: Jefferson, Thomas
To: Lawson, Robert



Sir
Richmd. Febry. 25. 1781.

I yesterday received information from Colo. Bannister that there were 400 stand of good Continental Arms at Petersburg of which he desired 150. I wrote to Baron Steuben on that, and shall immediately write to him again to let him know your want, and I have no doubt but he will order on the balance for your Militia; besides these, 600 stand passed by this place three days ago for Genl. Greenes Camp. I have never heard a tittle of the movements of either Army in the South since a letter from Genl. Greene of the 15th. Before that I had on the information which your express brought me ordered out all the militia of Cumberland, Powhatan, Chesterfield, Dinwiddie, Amelia, Lunenberg, and Mecklenburg who could be armed and a fourth part of Washington, Montgomery, Botetourt, Henry, and Pittsylvania. I sent no order to Prince Edward because I had your information that the business was already done; to Bedford we dispatched Colo. Lynch who happened to be here to carry all who could be armed. Hallifax and Charlotte were known to be so immediately under the approach of the enemy as that they must be out under the general directions of the invasion Law before our orders could get there. We determined  not to embody on the North side of James river till we should know that Ld. Cornwallis had crossed the Dan, because we still wished to interrupt as little as possible the execution of the law for raising regulars. That our intelligence might be perfect we got the favor of Majr. McGill to go to Genl. Greene’s Camp and apprise us of any interesting movement through the line of stationed expresses. He has been gone a week and we have not yet heard from [him] which makes me apprehend some foul play on the road. I am the more led to this fear by a letter from Genl. Greene to Baron Steuben having been opened in the same course of conveyance and the State of Genl. Greene’s force withdrawn from it.
Genl. Mulenburg has drawn close down on the Enemy’s lines at Portsmouth. The French 64 gun ship lies in Lynhaven bay, and the two frigates are on the cruize. We are strengthening ourselves in that quarter.
